Citation Nr: 9927195	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  96-42 328A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to benefits under 38 U.S.C. § 1151 for cirrhosis 
of the liver, respiratory disability, post-traumatic stress 
disorder (PTSD), and disability of the knees.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and the appellant's wife


INTRODUCTION

The veteran had active service from January 1965 to December 
1968.  

This matter comes before the Board of Veteran's Appeals 
(Board) from a 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The case was remanded in March 1998 for additional 
development.  Thereafter, a September 1998 rating action 
granted entitlement to compensation under 38 U.S.C. § 1151 
for residuals of short bowel syndrome, to include sepsis 
syndrome, which was rated as 20 percent disabling, and for 
venous occlusive disease, which was rated as 10 percent 
disabling.  A February 1999 rating action denied increased 
ratings for those disabilities and also denied entitlement to 
a total rating based on individual unemployability.  While a 
hearing officer presiding at a subsequent February 1999 RO 
hearing asked questions concerning the veteran's age, 
education, and work experience (page 7 of the transcript), 
there is otherwise nothing which would indicate that the 
transcript of that hearing constitutes a notice of 
disagreement (NOD) as to the February 1999 denials nor has a 
written NOD as to those denials been received.  

As noted in the March 1998 remand, the veteran has obtained a 
judgment in his Federal Tort Claims Act (FTCA) against the 
United States, in the United States District Court for the 
Southern District of Florida, Case # 91-0400.  It was found 
that in June 1989 VA had failed to properly and promptly 
diagnosis and treat the veteran's gastrointestinal 
obstruction and that the subsequent complications of 
shortened small bowel, sepsis syndrome, adult respiratory 
distress syndrome, pneumonia, venous occlusive disease, and 
PTSD were a direct and foreseeable result of VA's breach of 
care but that cirrhosis and liver disease were not the direct 
and proximate result of VA's breach of care but rather, the 
latter were due to a past history of alcohol and drug abuse.  

Under the law, any award of disability compensation under 38 
U.S.C.A. § 1151 (West 1991) must be offset against that 
judgment.  See 38 U.S.C.A. § 1151(b) (West 1991) and 38 
C.F.R. § 3.362 (1998) (formerly 38 C.F.R. § 3.800(a)).  
However, on file is a VA Form 119, Report of Contact, of 
January 1999 which reflects, in part, that the veteran 
wished to file for waiver of "recoupment" (offset) under 
38 U.S.C.A. § 5302 (West 1991) and had been informed by the 
RO to set forth that claim in writing.  At this time, no 
such written claim is contained in the claim files.  Thus, 
if the veteran still desires to claim entitlement a waiver 
of such an offset, he should send a written claim directly 
to the RO.  


FINDINGS OF FACTS

1.  No medical causal relationship or nexus between the 
veteran's cirrhosis of the liver and his period of VA 
hospitalizations in May 1989 and June 1989 nor with any 
disability compensated under 38 U.S.C.A. § 1151 is 
demonstrated.  

2.  No medical causal relationship or nexus between the 
veteran's respiratory disability and his period of VA 
hospitalizations in May 1989 and June 1989 nor with any 
disability compensated under 38 U.S.C.A. § 1151 is 
demonstrated.  

3.  No medical causal relationship or nexus between the 
veteran's PTSD and his period of VA hospitalizations in May 
1989 and June 1989 nor with any disability compensated under 
38 U.S.C.A. § 1151 is demonstrated.  

4.  No medical causal relationship or nexus between the 
veteran's disability of either knee and his period of VA 
hospitalizations in May 1989 and June 1989 nor with any 
disability compensated under 38 U.S.C.A. § 1151 is 
demonstrated.  


CONCLUSIONS OF LAW

1.  Compensation under 38 U.S.C.A. § 1151 for cirrhosis of 
the liver is not warranted.  38 U.S.C.A. § 1151 (West 1991); 
38 C.F.R. § 3.358 (1998); VAOGCPREC 8-97 (62 Fed. Reg. 15566 
(1997)).  

2.  Compensation under 38 U.S.C.A. § 1151 for respiratory 
disability is not warranted.  38 U.S.C.A. § 1151 (West 1991); 
38 C.F.R. § 3.358 (1998); VAOGCPREC 8-97 (62 Fed. Reg. 15566 
(1997)).  

3.  Compensation under 38 U.S.C.A. § 1151 for PTSD is not 
warranted.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 
(1998); VAOGCPREC 8-97 (62 Fed. Reg. 15566 (1997)).  

4.  Compensation under 38 U.S.C.A. § 1151 for disability of 
the knees is not warranted.  38 U.S.C.A. § 1151 (West 1991); 
38 C.F.R. § 3.358 (1998); VAOGCPREC 8-97 (62 Fed. Reg. 15566 
(1997)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claims are plausible and thus "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  See Jones v. 
West, 12 Vet. App. 460, 464-65 (1999) (citing Boggs v. West, 
11 Vet. App. 334, 344-45 (1998) (considering prior section 
1151 claim as a claim for service connection)).  38 U.S.C.A. 
§ 5107(a) mandates that when a claim is well grounded there 
is a duty to assist in developing all pertinent evidence.  

Attached to the veteran's VA Form 9, Appeal to the Board, is 
correspondence of January 1997 from an Assistant U.S. 
Attorney to the RO indicating that the RO had had to recreate 
a five-volume claim file of the veteran.  However, there are 
now before the Board four (thick) volumes which constitute 
the veteran's entire claim file.  A report of a June 1998 VA 
gastrointestinal examination indicates that a six-volume 
claim file was available for review.  

However, there is otherwise nothing in the records before the 
Board that suggests that the RO has had to recreate the 
veteran's entire file, particularly inasmuch as many original 
documents signed by the veteran are on file.  Also, there is 
no indication that any pertinent clinical records are not on 
file.  Moreover, the case was remanded in March 1998 for 
additional evidentiary development which has now been 
accomplished.  There has been no request for further 
evidentiary or procedural development.  

It is the determination of the Board that the evidentiary 
record is sufficient both in scope and in depth for a fair, 
impartial, and fully informed appellate decision.  

Background

The discharge summary of the veteran's private January 1969 
hospitalization reflects that his scalp was suture but X-rays 
of his skull and knees were unremarkable.  However, his 
fellow workers claimed that he had been unconscious for some 
moments following an injury.  Subsequent X-rays of his knees 
in February 1969 were negative.  

A February 1970 statement from Dr. Crissey reflects that the 
veteran was treated for injuries sustained in a January 1969 
motor vehicle accident (MVA) and during subsequent outpatient 
treatment he complained of pain, swelling, and an inability 
to bend the right knee .  It appeared that he had suffered a 
severe contusion of the right knee and bloody fluid was twice 
aspirated from the knee.  He was treated for tendinitis with 
steroids and muscle relaxants.  He had a 25 percent permanent 
partial disability of the right knee.  

The veteran was hospitalized at the Lawnwood Regional Medical 
Center in August 1985 for, in part, a stab wound of the 
abdomen.  At admission he was drunk and reportedly had been 
taking cocaine all day long.  He indicated that in the past 
he had been shot in the chest, and he had several scars on 
his chest.  The stab wound was to the left and about 2 or 3 
inches below the xiphoid.  He underwent an exploratory 
laparotomy.  Chest X-rays revealed abnormalities which might 
represent infiltrates and possibly pleural fluid in the base 
of each lung.  

The veteran underwent VA hospitalization in May 1989 for a 
three week history of gastrointestinal complaints.  He had 
been in Mexico 4 months earlier.   (However, in 
correspondence received in September 1998 the veteran stated 
that this was erroneous and that he had been in Mexico two 
years earlier).  A senior surgical resident felt that an 
exploratory laparotomy was not indicated at that time.  An 
abdominal ultra sound revealed free fluid posterior to the 
urinary bladder but if clinically indicated a repeat 
localization could be attempted at some future date.  The 
discharge diagnoses were gastroenteritis and ethanol abuse.  

The veteran underwent VA hospitalization in June 1989 for 
gastrointestinal complaints.  He had smoked a pack of 
cigarettes daily for 10 years.  He had stopped intravenous 
drug abuse of heroin 3 to 4 years earlier.  Liver function 
tests were within normal limits.  The discharge diagnoses 
were gastritis, erosive duodenitis, hiatal hernia, linear 
ulcer, and erythema in the minor curvature of the stomach.  

The veteran was hospitalized at the Baptist Hospital from 
June to August 1989 after having fallen, while on-the-job, 
from a scaffold, striking his upper abdomen.  Following the 
injury he developed gastrointestinal complaints.  He had no 
history of hepatitis.  

The veteran underwent numerous radiological studies during 
his hospitalization.  In July 1989 these studies found 
infiltrates, congestion, and interstitial edema and these 
findings were compatible with respiratory failure.  
Subsequent findings reflected improvement but continued 
infiltrates.  

As explained in a September 1989 letter by Dr. Hutner, the 
veteran had a laparotomy with small bowel surgery, following 
which he developed respiratory distress.  After a second 
laparotomy, he again developed respiratory distress.  He then 
had a third and a fourth abdominal surgical procedure.  After 
the fourth procedure he recovered from his adult respiratory 
syndrome.  

On file are hospital treatment records of July and August 
1989 reflecting the respiratory assistance which the veteran 
was given during his hospitalization at the Baptist Hospital.  

A consultation in July 5, 1989, during the private 
hospitalization, reveals that although he had quit smoking 
two days prior to admission, he had smoke about one pack of 
cigarettes daily for 20 years.  The impressions included 
liver function abnormalities possibly secondary to sepsis, 
and right lung infiltrates, right lower lobe pneumonia.  

The discharge summary from the June to August 1989 
hospitalization reflects pertinent diagnoses of respiratory 
failure and sepsis.  

The veteran was hospitalized in October 1989 at the Baptist 
Hospital for removal of a Hickman catheter which had been 
inserted during his prior hospitalization for long term total 
parenteral nutrition (TPN).  He had a history of multiple 
blood transfusions.  During his last hospitalization he had 
had two episodes of anastomic leaks, requiring wide drainage 
procedures.  Although cultures were negative and the site of 
the catheter insertion was clean, it was felt that the 
veteran's increase in temperature during his current 
hospitalization was due to catheter tip sepsis.  

The veteran was hospitalized in November 1989 at the Baptist 
Hospital for right axillary vein thrombosis but during the 
hospitalization he complained of being anxious.  

On file are outpatient treatment (OPT) records from the 
Baptist Hospital from 1989 to 1993.  A January 1990 left knee 
X-ray revealed "contracalcinosis" within the joint space 
and a small defect in the posterior lateral femoral condyle 
that probably represented a small fibrous cortical defect 
since it appeared to have a sclerotic benign appearing 
margin.  Magnetic Resonance Imaging (MRI) later that month 
revealed two small lesions in the posterior lateral femoral 
condyle which had an appearance consistent with a small 
fibrous cortical defect.  

The veteran was hospitalized in May 1990 at the Baptist 
Hospital for left knee disability and he stated that he had 
fallen in June 1989.  He did not state that it occurred 
during a period of hospitalization (to include not specifying 
whether it was VA or private hospitalization [he had both in 
June 1989]).  Rather, this appears to be a reference to his 
on-the-job injury.  He complained of pain and tenderness of 
the anterolateral aspect of the left knee.  A chest X-ray was 
normal, revealing no active disease.  

The discharge summary reflects that he was on long term 
Coumadin therapy and an operative report states that he 
underwent chondroplasty of the patella, primarily the lateral 
compartment of the knee cap, and arthroscopic excision of the 
posterior horn of the lateral meniscus.  Clinical notes also 
reflect that he smoked cigarettes frequently.  

OPT records from the Baptist Hospital reflect that a 
gallbladder ultrasound in July 1990 revealed an abnormality 
which was most likely diffuse and marked fatty infiltration 
of the liver.  A July 1990 CT abdomen scan reflects that when 
compared to an earlier study in July 1989, the finding of 
fatty liver was a new finding.  

A January 1991 clinical note of Dr. Hutner indicates that the 
veteran had an upper respiratory infection (URI).  

OPT records from the Baptist Hospital reflect that a January 
1991 chest X-ray revealed a small density in the right upper 
lung field, in the region of the apex, which was unchanged 
from a prior X-ray in May 1990, and was likely a small 
granuloma.  No active disease was seen.  Several chest X-rays 
were taken in July 1991 and revealed pleural thickening and 
effusion as well as infiltrates in the left lung.  He 
underwent needle aspiration of fluid from the left lung.  It 
was suspected that a high-dose of Coumadin could have caused 
a bleed leading to effusion although other etiology, 
including cancer could not be ruled out.  

OPT records from the Baptist Hospital reflect that a July 
1991 CT scan of the abdomen revealed a moderate sized 
loculated pleural effusion in the left lung and fatty 
infiltration of the liver.  An ultrasound study in August 
1991 revealed moderate pleural effusion in the left lower 
lung.  

Depositions of Dr. Hutner and Scheiner in July 1991 are on 
file.  Dr. Hunter, a general surgeon, was deposed on July 25, 
1991 (the transcript of that deposition is 102 pages and that 
portion relating to VA fault or negligence, as well as that 
portion dealing only with small bowel syndrome and sepsis, as 
well as vascular occlusion, will not be reported).  After 
small bowel resection the veteran had developed sepsis and 
adult respiratory distress (ARD) which is also known as 
"shock lung" (page 60).  ARD syndrome is usually associated 
with sepsis and 85 percent of ARD syndrome is due to sepsis 
of some sort and both ARD and sepsis are risks of surgery 
(page 61).  His gangrene of the bowel was a site of infection 
which led to toxemia and then led to sepsis and ARD syndrome 
(page 69).  A Hickman catheter inserted prior to discharge 
from the hospitalization at Baptist Hospital (which commenced 
in June 1989) became infected and was subsequently removed 
and such infection was also a risk of surgery (pages 73 and 
74).  He had gone into sepsis syndrome and went into ARD 
syndrome, went into shock, which required reintubation, 
mechanical ventilation, heavy duty antibiotics but he 
eventually came out of it (page 81).  VA failure to diagnosis 
partial small bowel obstruction, within a reasonable medical 
certainty, was the cause of total bowel obstruction and 
subsequent bowel ischemia, setting up a sepsis, with a septic 
site in the abdomen that was the cause of post operative 
shock syndromes (page 90).  

Dr. Scheiner, who is Board eligible (but not certified (pages 
5 and 6)) in internal medicine and gastroenterology, was 
deposed on July 30, 1991 (the transcript of that deposition 
is 78 pages and that portion relating to VA fault or 
negligence, as well as that portion dealing only with small 
bowel syndrome and sepsis, as well as vascular occlusion, 
will not be reported).  It was possible that a patient had 
done things or had various problems that could be related to 
chronic alcoholism that could cause abnormalities in the 
abdomen (page 25).  

Clinical records of Dr. Yeh from 1993 to 1995 reflect that in 
November 1993 it was reported that during the veteran's June 
1989 hospitalization he had had septicemia and pneumonia.  
While a chest X-ray revealed no active pathology, pulmonary 
function testing revealed moderate obstructive lung disease.  
A thallium stress test in November 1993 revealed a mild 
increase of thallium uptake to the lungs which appeared to be 
abnormal and might indicate some decompensation of the left 
ventricle during exercise but there was no obvious increase 
in left ventricular size during exercise.  In September 1994 
it was reported that the veteran had been emotionally 
traumatized by the recent and sudden death of his brother-in-
law and the brother-in-law's son (however, in a document 
received from the veteran in September 1998 he related that 
only the brother-in-law had died).  

In November 1994 Dr. Rice stated that the veteran had 
hepatitis-C.  After an examination the impressions included 
abnormal liver function studies probably secondary to 
hepatitis-C, which would require a liver biopsy, and Vitamin 
B-12 deficiency due to short bowel syndrome.  It was felt 
that there might be some correlation between the short bowel 
syndrome and fatty liver, as opposed to hepatitis-C but this 
would require a biopsy.  

OPT records from the Baptist Hospital show that a December 
1994 liver biopsy yielded a diagnosis of cirrhosis with 
marked steatosis and mild chronic inflammation.  It was noted 
that although there could be no exclusion of the possibility 
that a hepatitis-C virus infection was at least partially 
responsible for the observed histologic changes could, 
lesions of this nature could be seen following small 
intestinal resection or bypass.  

OPT records from the Baptist Hospital reflect a December 1994 
clinical notation that the veteran had had pneumonia on three 
occasions.  

In July 1995 Dr. Rice stated, in pertinent part, that the 
veteran's short bowel syndrome had led to end stage cirrhosis 
of the liver from malnutrition.  

In an October 1995 statement, Dr. Rice stated that he was a 
board certified gastroenterologist and board certified 
internist.  He also stated that the veteran had knee 
disability.  Further, he reported that a liver biopsy in 
December 1994 revealed histologic changes consistent with 
small bowel resection or bypass, producing cirrhosis of the 
liver.   It was also noted that the veteran had hepatitis-C.  
Moreover, the cirrhosis of the liver produced mild Stage I 
hepatic "cephalopathy" manifested by a lack of 
concentration.  

In a November 1995 statement, George Cohen, Ph.D. reported 
that he had treated the veteran, at least sporadically, since 
June 1989 for symptoms of PTSD apparently related to his VA 
treatment and profound physical incapacitation subsequent to 
that treatment.  

Additional evidence was received in conjunction with the 
veteran's claim against the United States Government under 
the Federal Tort Claims Act (FTCA) in the United States 
District Court for the Southern District of Florida, Case # 
91-0400.  

Submitted at the February 1999 RO hearing was a partial 
transcript of Proceeding Transcript of Non-Jury Trial" 
conducted in November 1996 before a U.S. District Judge 
pertaining to the veteran's suit under the FTCA.  Portions of 
the partial transcript have been highlighted.  

Received in July 1997 was a copy of a 66-page Order entitled 
Findings of Fact and Conclusions of Law of June 24, 1997, in 
the veteran's suit under the FTCA against the United States 
in the United States District Court for the Southern District 
of Florida, Case # 91-0400.  This reflects that he was 
awarded damages because VA medical treatment fell below the 
applicable standard of care and cause the veteran to sustain 
significant physical and psychological injuries (page 1).  

Finding of Fact (FOF) 63 states that the veteran's necrotic 
and gangrenous bowel led to septic syndrome which results 
from infection and nutritional depletion and can lead to 
organ failure.  FOF 64 states that his sepsis syndrome let to 
ARD syndrome and pneumonia and these respiratory 
complications were a direct and proximate result of the 
extended nature of his ailment.  FOF 82 states that although 
Dr. Rice testified that the veteran's liver cirrhosis and 
fatty liver disease were due to short bowel syndrome, the 
greater weight rested upon the opinion of an internationally 
recognized expert on liver disease who testified that the 
veteran's liver cirrhosis was caused by hepatitis-C and the 
liver disease was accelerated by excessive alcohol use.  This 
expert rejected the opinion of Dr. Rice that short bowel 
syndrome caused liver disease as there was nothing in the 
medical literature to support Dr. Rice's theory.  The expert 
also testified that he did not believe that the veteran's 
bowel resection played any role in the development of his 
liver cirrhosis or its subsequent progression and that 
extensive alcohol abuse could cause cirrhosis and a fatty 
liver.  Moreover, intravenous drug use [which would include 
illicit drugs] placed a person at risk for contracting 
hepatitis, especially hepatitis-C which was well recognized 
as a major cause of liver cirrhosis.  

FOF 89 states that Dr. Cohen testified that the veteran had 
PTSD and related depression due to disability and a shortened 
life expectancy and it was factually fount that this was due 
to VA action or inaction.  Conclusion of Law (COL) 23 states 
that due to VA breach of standard of care the veteran has 
PTSD and COL 24 states that the greater weight indicated that 
the veteran's history of alcohol and drug use probably cause 
his liver problems.  

The veteran's records were reviewed by a VA physician in June 
1998 with respect to the questions posed in the March 1998 
Board remand, i.e., whether the residuals of small bowel 
obstruction, including complications of surgery, included 
cirrhosis of the liver, respiratory disability, PTSD, and 
disability of the knees.  With respect to whether cirrhosis 
of the liver was a residual of VA surgery the physician 
opined that:

This is purely conjecture and unable to be determined 
definitively.  The patient had reported a prior history 
of alcohol and drug abuse, as well as hepatitis-C 
infection, and all of these are likely causes of liver 
cirrhosis.  On the other hand, the patient was on 
prolonged parenteral nutrition after his bowel 
resection due to his short bowel syndrome, and this can 
cause liver dysfunction as well.  It is not likely that 
he was on parenteral nutrition long enough to cause 
cirrhosis of his liver; rather some mild cholestasis or 
liver dysfunction might be observed.  

In summary, I suspect that the cirrhosis of the liver 
is due to prior alcohol and drug use, as well as 
hepatitis-C viral infection.  

With respect to respiratory disability the physician opined 
that:

No chronic respiratory disability seems to be caused 
by this.  The acute hospitalization respiratory 
difficulty was an immediate consequence of his sepsis 
and postoperative status and, as such, is a residual 
of the small bowel obstruction.  However, this should 
not have resulted in a chronic disability.  

With respect to PTSD the physician opined that:

It is impossible for me to determine without resort to 
mere conjecture whether this is medically a consequence 
of his bowel obstruction.  

With respect to disability of the knees the physician opined 
that:

This seems to be extremely unlikely to be a residual of 
his small bowel obstruction.  

The veteran was afforded VA vascular and gastrointestinal 
examinations in October 1998 for rating purposes but the 
findings and diagnostic assessments have no relevance with 
respect to the etiology or causes of the disabilities herein 
at issue.  

The veteran and his wife testified in support of his claims 
at an RO hearing in February 1999.  The veteran testified 
that he had never been arrested for driving under the 
influence of alcohol or other alcohol-related traffic 
violation (page 1 of the transcript).  He had never 
participated in any kind of alcohol rehabilitation program, 
had never lost time from work or lost a job due to alcohol 
abuse, and no one had ever told him he had a problem with 
alcohol (page 2).  His representative stated that after the 
June 1989 VA hospitalization the veteran had had so much pain 
that when he had returned to work he had fallen from some 
scaffolding, striking his abdomen and when then hospitalized 
at the Baptist Hospital his liver was found to be normal and 
during that hospitalization he had had respiratory failure 
due to gastrointestinal disability (page 2).  The 
representative stated that the veteran contracted hepatitis-C 
while at the Baptist Hospital due to tainted blood having 
been transfused (page 2) but that if the veteran had been 
properly treated by VA he would not have need treatment at 
the Baptist Hospital where he received the tainted blood 
(page 3).  The representative noted that Dr. Rice had 
reported in November 1994 that the veteran had an abnormal 
liver probably secondary to hepatitis-C but made no mention 
of alcohol problems and that Dr. Schwartz concluded that 
cirrhosis was due to hepatitis-C, and that fatty liver 
disease was due to short bowel syndrome (page 3).  The 
representative also alleged that a physician had testified 
(in the FTCA suit) that the veteran had been sitting so long 
in the Baptist Hospital that his lungs filled with fluid, 
causing respiratory failure, but whereas VA contended that he 
had acute and transitory pneumonia, the veteran had twice had 
respiratory failure (page 3).  The representative also stated 
that the holding in the FTCA suit was that the veteran had 
PTSD due to what happened at the Baptist Hospital, based on 
Dr. Cole's testimony (page 4).  The representative further 
stated that the veteran's problems with his knees were due to 
both having been bedridden for so long while at the Baptist 
Hospital and to having been given blood thinners for venous 
occlusive disease (page 4).  The veteran testified that he 
was bedridden for about 2 months and thereafter was so weak 
that he could not walk without assistance (page 4) and when 
he recovered from his gastrointestinal surgery he began to 
walk more but had swelling in his left knee and thereafter 
had to have fluid drained from that knee at least once and 
had to have arthroscopic surgery from removal of 60 percent 
of cartilage in the left knee (page 5).  The veteran further 
testified that a physician had stated that the veteran had 
left knee arthritis due to having been bedridden as well as 
having been given blood thinners (page 5).  He also testified 
that Dr. Hutner stated that Coumadin, a blood thinner, could 
cause bleeding into the joints (page 5).  The veteran's wife 
stated that the veteran's medications included Prozac, for 
depression, and that he took medication for his knees (page 
6).  The veteran testified that his right knee seemed to be 
doing fine (page 9) but that he had been diagnosed with 
"Respiratory Distress Syndrome" (RDS) and had residual 
scarring of his lungs due to having had fluid drained from 
his lungs (page 9).  

On file are statements of Dr. Schwartz from 1990 to 1999.  In 
a November 1990 Dr. Schwartz stated that the veteran had a 
fatty liver by CT scan and a blood serology was positive for 
hepatitis-C.  It was felt that he had a fatty liver and mild 
elevation of liver function studies related either to 
hepatitis-C or fatty liver.  In September 1991 and April 1994 
Dr. Schwartz stated that the veteran's hepatitis-C was 
probably transfusion related.  In January 1999 it was stated 
that the veteran had fatty liver secondary to short bowel 
syndrome and cirrhosis secondary to hepatitis-C.  In February 
1999 it was stated that the veteran had chronic liver disease 
and cirrhosis secondary to hepatitis-C, exacerbated by short 
bowel syndrome and a history of hyperalimentation use in the 
past.  

The veteran has also submitted Patient Information Leaflets 
pertaining to various medications.  

Law and Regulations

As applicable here, recently Public Law 104-204, Title IV, 
§ 422(a), (c), Sept. 26, 1996, 110 Stat. 2926, 2927 was 
enacted which reinstates the element of "carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of [VA] in furnishing 
the hospital care, medical or surgical treatment, or 
examination; or an event not reasonably foreseeable."  

However ,as explained in the March 1998 remand, since the 
rating action appealed was in 1996, clearly the claim was 
filed prior to October 1, 1997 and, thus, the claim must be 
adjudicated under the interpretation of the earlier version 
of 38 U.S.C. § 1151 which provided that fault or negligence 
was not required.  See VAOGCPREC 40-97 (The Board is bound by 
precedent opinions of the VA General Counsel under 38 
U.S.C.A. § 7104(c) (West 1991) and 38 C.F.R. §§ 2.6(e)(9), 
14.507(b), 19.5 (1998)).  

In Gardner v. Derwinski, 1 Vet. App. 584 (1991) the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter the Court) held that 38 C.F.R. 
§ 3.358(c)(3), requiring VA fault-or-accident in order for 
the appellant to prevail on a claim for benefits under 38 
U.S.C.A. § 1151, exceeded statutory authority and invalidated 
that regulation.  That decision was ultimately affirmed by 
the United States Supreme Court in Brown v. Gardner, 115 
S.Ct. 552, 556 (1994).  

On March 16, 1995, interim final VA regulations were 
published at 60 Federal Register 14222-23 (March 15, 1995) to 
conform with the Supreme Court's decision.  In pertinent 
part, 38 U.S.C.A. § 1151 then provided that when there is no 
willful misconduct by the veteran, additional disability 
resulting from VA hospitalization, medical or surgical 
treatment causing injury, or aggravation thereof, shall be 
compensated as if service connected.  In sum, the Supreme 
Court found that the statutory language of 38 U.S.C.A. § 1151 
simply requires a causal connection but that not every 
additional disability is compensable.  

38 C.F.R. § 3.358(c)(1) provides that "[i]t will be necessary 
to show that the additional disability is actually the result 
of such a disease or injury or an aggravation of an existing 
disease or injury and not merely coincidental therewith."  
Further, 38 C.F.R. § 3.358(b)(2) provides that 
"[c]ompensation will not be payable...for the continuance or 
natural progress of disease or injuries."  38 C.F.R. 
§ 3.358(c)(3) now provides that "[c]ompensation is not 
payable for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran, or, in appropriate 
cases, the veteran's representative.  'Necessary 
consequences' are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered."

The opinion of the Attorney General and the new 38 C.F.R. 
§ 3.358(c)(3) precludes compensation where disability (1) is 
not causally related to VA hospitalization or medical or 
surgical treatment, or (2) is merely coincidental with the 
injury, or aggravation thereof, from VA hospitalization or 
medical or surgical treatment, or (3) is the continuance or 
natural progress of diseases or injuries for which VA 
hospitalization or medical or surgical treatment was 
authorized, or (4) is the certain or near certain result of 
the VA hospitalization or medical or surgical treatment.  
Where a causal connection exists and there is no willful 
misconduct and the additional disability does not fall into 
one of the above-listed exceptions, the additional disability 
will be compensated as if service connected.  

Moreover, disability compensation may be paid, pursuant to 
38 U.S.C. § 1151 and 38 C.F.R. § 3.310, for disability which 
is proximately due to or the result of a disability for which 
compensation is payable under section 1151.  VAOGCPREC 8-97 
(62 Fed. Reg. 15566 (1997)).  (The Board is bound by 
precedent opinions of the VA General Counsel under 38 
U.S.C.A. § 7104(c) (West 1991) and 38 C.F.R. §§ 2.6(e)(9), 
14.507(b), 19.5 (1998)).  

Analysis

It is asserted, in substance, that all disabilities arising 
from or during private treatment following VA 
hospitalizations in May and again in June 1989 should be 
compensated under 38 U.S.C.A. § 1151 because the fall in the 
June 1989, which led to injuries requiring private 
treatment, was due to pain as a result of VA action or 
inaction during the noted VA hospitalizations.  However, 
other than the mere assertion of such a connection by the 
veteran and his representative, there is no other evidence 
that the June 1989 fall was precipitated by VA action or 
inaction nor is there any medical opinion to this effect.  

Liver Cirrhosis and Fatty Liver

The veteran, implicitedly, contends that he has never abused 
alcohol or drugs and, thus, this could not be the etiology of 
his liver cirrhosis.  However, the clinical records of his 
1985 hospitalization document his abuse of alcohol and 
cocaine and his VA hospitalization in June 1989 also 
documents his past intravenous use of heroin.  While he 
testified the he had never been arrested for an alcohol 
related offense nor lost a job or time from work due to 
alcohol abuse, he never actually denied having abused alcohol 
or drugs.  

It is clear from the record that the veteran has cirrhosis of 
the liver and fatty liver disease and that the possible 
etiologies are alcohol abuse, drug abuse, hepatitis C, and 
small bowel syndrome.  

The alcohol and drug abuse predate the veteran's VA 
treatment and there is nothing in the record which suggests 
that his hepatitis C is related in any way to past VA action 
or inaction.  Thus, to be entitled to compensation under 38 
U.S.C.A. § 1151 it must be shown that the liver cirrhosis or 
the fatty liver are due to small bowel syndrome, to include 
sepsis.  

The favorable evidence consists of the opinon of Dr. Rice 
that the veteran's small bowel syndrome led to cirrhosis and 
fatty liver disease.  However, the FOF and COL in the FTCA 
suit reflect that an international expert on liver pathology 
stated that there was no medical literature to support this 
theory and that the cirrhosis was caused by hepatitis-C and 
accelerated by alcohol abuse.  However, the recent VA 
opinion obtained in 1998 indicates that prolonged parenteral 
nutrition can cause liver dysfunction but that it was not 
likely to be the cause of the veteran's cirrhosis; rather, 
liver cirrhosis was felt to be due to alcohol and drug abuse 
as wll as hepatitis-C.  

Based on the foregoing medical opinions, in the judgment of 
the Board, the greater weight of the medical evidence is 
against the claim for compensation under 38 U.S.C.A. § 1151 
for liver cirrhosis and fatty liver disease.  

Respiratory Disability

It is unquestioned that the veteran had respiratory 
impairment during his private hospitalization in 1989 and it 
has diagnostically been labelled as ARD syndrome.  Although 
it was found in the FTCA that he had ARD syndrome, the recent 
VA opinion in 1998 indicated that the ARD syndrome was acute 
and transitory and should not have caused chronic disability.  

Private clinical records in 1991 suggest that long-term 
Coumadin therapy could have caused bleeding leading to 
pulmonary effusion.  However, it appears that the veteran was 
placed on Coumadin therapy by private, not VA, clinical 
sources due to venous thrombosis.  

Pulmonary function testing in 1993 found obstructive lung 
disease, but this is not shown by competent medical evidence 
to be associated with, or causally or etiologically related 
to, ARD syndrome.  In this regard, there is evidence that the 
veteran has smoked cigarettes for many years and there is no 
competent medical evidence ruling this out as the cause of 
the obstructive lung disease.  In any event, the recent VA 
opinion was that small bowel syndrome, including sepsis, had 
not caused chronic respiratory disability, and the 
obstructive lung disease is not otherwise shown to be related 
to VA action or inaction or to small bowel syndrome, 
including sepsis, or venous occlusive disease.  

PTSD

The November 1995 statement of Dr. Cohen, and his testimony 
in the FTCA suit (as indicated in the favorable FOFs and 
COLs) are that the veteran has PTSD related to physical 
disability and shortened life expectancy stemming from VA 
action or inaction in May and June 1989.  However, Dr. Cohen 
did not specify which disabilities were productive of the 
emotional trauma and specifically did not indicate whether 
this included disability or shortened life expectancy due to 
liver cirrhosis, fatty liver disease, obstructive lung 
disease, and knee disability (none of which is compensated 
under 38 U.S.C.A. § 1151 or shown to warrant such 
compensation).  

The recent VA opinion expressed in 1998 was that it was 
impossible to determine whether PTSD was related to small 
bowel syndrome and sepsis without resort to mere conjecture.  
Thus, the bald conclusion reached by Dr. Cohen is 
unpersuasive.  

Knee Disability

The veteran was treated for right knee disability in 1969 and 
1970 and was felt to have a 25 percent permanent partial 
disability of the right knee.  The fact that coworkers had 
rendered statements concerning the injury and the manner of 
phrasing the residual disability, suggests that the veteran 
may have received workman's compensation for the injury.  On 
the other hand, at the 199 hearing he testified that he had 
now had no problems with his right knee.  

As to the left knee, the premise of this claim is that due to 
disuse of the left knee during prolonged hospitalization from 
June to August 1989 the veteran developed left knee 
disability.  However, the initial clinical records pertaining 
to the left knee following that hospitalization indicate that 
the veteran related his left knee disability to the initial 
fall in June 1989.  There is virtually no competent medical 
evidence that any pathology of the veteran's left knee, to 
include menisceal pathology and pathology of the patella, is 
related in any manner to VA action or inaction or to small 
bowel syndrome, including sepsis, or venous occlusive 
disease.  

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case that claim is denied.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski 1 Vet. App. 49 (1990).  

In this case, for the foregoing reasons and bases, the 
preponderance of the evidence is against the claims and, 
thus, there is no doubt to be resolved in favor of the 
veteran.  





ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
cirrhosis of the liver, respiratory disability, PTSD, and 
disability of the knees is denied.  



		
	JOHN FUSSELL
	Acting Member, Board of Veterans' Appeals

 

